Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 1 of 15 PageID: 654




              TAYLOR DECLARATION
                   EXHIBIT A
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 2 of 15 PageID: 655
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 3 of 15 PageID: 656
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 4 of 15 PageID: 657
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 5 of 15 PageID: 658




              TAYLOR DECLARATION
                   EXHIBIT B
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 6 of 15 PageID: 659
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 7 of 15 PageID: 660




             REDACTED
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 8 of 15 PageID: 661
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 9 of 15 PageID: 662
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 10 of 15 PageID: 663
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 11 of 15 PageID: 664
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 12 of 15 PageID: 665
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 13 of 15 PageID: 666




               TAYLOR DECLARATION
                    EXHIBIT C
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 14 of 15 PageID: 667



  CRAIG CARPENITO                                        Document Electronically Filed
  United States Attorney
  ANNE B. TAYLOR
  Assistant U.S. Attorney
  401 Market Street, 4th Floor
  P.O. Box 2098
  Camden, NJ 08101
  Attorneys for the United States of America

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                           :
  KEVIN SMITH,                             :
                                           : HONORABLE JEROME B. SIMANDLE
                      Plaintiff,           : HONORABLE KAREN M. WILLIAMS
                                           :
               v.                          : Civil Action No. 18-5088 (JBS) (KMW)
                                           :
  BURLINGTON COUNTY, et al.,               :
                                           : CERTIFICATION OF SCOPE
                      Defendants.          :
                                           :

        I, J. Andrew Ruymann, Chief, Civil Division, United States Attorney’s Office

  for the District of New Jersey, acting pursuant to the provisions of 28 U.S.C. § 2679,

  as amended by Public Law 100-694, and by virtue of the authority vested in me by

  28 C.F.R. § 15.4, certify that I have read the Amended Complaint in this action and

  all attachments thereto. On the basis of the information now available with respect

  to the allegations therein, I find that Defendant Shawn Gorlin was serving as a

  Task Force Officer with the United States Marshals Service’s New York/New Jersey

  Regional Fugitive Task Force (NY/NJRFTF), a regional task force consisting of

  federal, state, and local officers working in concert to arrest violent federal, state,

  and local fugitives wanted on federal, state, and local warrants. In that capacity, he
Case 1:18-cv-05088-JBS-KMW Document 42-3 Filed 04/15/19 Page 15 of 15 PageID: 668



  was federally-deputized as a Special Deputy United States Marshal (SpDUSM) and,

  as such, is deemed a federal employee. As a SpDUSM with the United States

  Marshals Service’s NY/NJRFTF, TFO Gorlin was acting under his authority as a

  SpDUSM and in furtherance of the operations of the NY/NJRFTF, and under the

  direction, control, and supervision of the United States Marshals Service. See, e.g.,

  34 U.S.C. 41503 (establishing permanent Fugitive Apprehension Task Forces

  composed of federal, state, and local law enforcement authorities operating under

  the direction and coordination of the United States Marshals Service, for the

  purpose of locating and apprehending fugitives). Consequently, I find that TFO

  Gorlin was acting within the scope of his employment as a deemed employee of the

  United States at the time of the conduct alleged in the Amended Complaint.

                                                CRAIG CARPENITO
                                                United States Attorney

                                                s/ J. Andrew Ruymann
                                         By:
                                                J. ANDREW RUYMANN
                                                Chief, Civil Division

  Dated: April 10, 2019




                                            2
